Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-22-00252-CV

                                        WISESTAFF, LLC,
                                            Appellant

                                                 v.

                                        MEDTRUST, LLC,
                                           Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI09614
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 22, 2022

APPEAL DISMISSED

           On June 10, 2022, appellant filed an unopposed “Motion to Withdraw Appeal,” stating it

no longer wished to prosecute its appeal at this time. We grant the motion and dismiss this appeal.

                                                  PER CURIAM